LEDERLE, District Judge.
This case having come on before this court for a Pre-Trial Hearing in accordance with Rule 16 of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c, and it appearing to the court that the plaintiff is a citizen of this District and that defendant is a citizen of Ohio, and the claim for damages exceeds $3,000; that this action arises out of an automobile collision which occurred February 6, 1941, in Detroit, Michigan; that the complaint claims this collision resulted from the negligence of defendant, and in his answer defendant pleads contributory negligence as an affirmative defense; that on June 28, 1941, at Indianapolis, Indiana, defendant was inducted into military service of the United States, and that such service has not yet terminated; that the ability to conduct the defense of this action is materially affected by reason of defendant’s military service;
Now, Therefore, It Is Ordered that the prosecution of this action be, and it is hereby, stayed and postponed as provided by the Soldiers’ and Sailors’ Civil Relief Act of 1918, 50 U.S.C.A.Appendix § 101 et seq., as amended and supplemented by the Selective Training and Service Act of 1940, 50 U.S.C.A.Appendix § 301 et seq., and the case will accordingly be continued on the Pre-Trial Docket of this court for such period of postponement.
It Is Further Ordered that the defendant, or his attorney, shall notify the court and the attorney for the plaintiff, in writing, forthwith upon termination of such military service.